Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability is in response to the response filed on 6/6/2022. Claims 1-20 are pending. 



Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant's arguments/amendments filed on 6/6/2022 make the record is clear regarding reasons for allowance. See MPEP 1302.14(1). According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (e) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary."    
A Final search was conducted by Examiner on 6/23/2022.  The closest prior art fails to disclose, teach or even suggest “generating a plurality of event logs based on the monitored activities, wherein each of the plurality of event logs comprises a key field specifying a rule triggering a recordation of the event log; sending the generated event logs to a server associated with the vehicle for analyzing, wherein the analyzing comprises: detecting that a first event log comprises a first key value in the key field; searching for a second event log comprising a second key value associated with the first key value; in response to finding the second event log, determining that an activity corresponding to the first event log is legitimate; and in response to not finding the second event log, generating an alert.”
The closest prior art of Sasaki (US 2019/0156593) in view of Bajpai (US 2021/0203682) and Kaster (US 2017/0063996), all teach conventional methods of event monitoring.  However, the instant application recites limitations with additional steps that would be unconventional in event monitoring.  For example, the instant application is only interested in particular events which are distinguished by a key field which triggers monitoring of an event.  Next to determine if an event is legitimate or not, it will search for a second event with which has a key field associated with the first event.  The system will then make a determination if the event warrants an alert to a server.  Conventional means would simply look for particular events of interest or suspicious events, but not necessarily look for associated events or even instances where no second event is found, that would be considered illegitimate.  This provides an added security of understanding if there are any rogue events that are unwanted by the system, and alert the system to the situation.  As a result the claims are in condition for Allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODERICK TOLENTINO whose telephone number is (571)272-2661. The examiner can normally be reached Mon- Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODERICK . TOLENTINO
Examiner
Art Unit 2439



/RODERICK TOLENTINO/Primary Examiner, Art Unit 2439